 


113 HR 654 IH: Grassroots Rural and Small Community Water Systems Assistance Act
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 654 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2013 
Mr. Harper (for himself, Mr. Matheson, Mr. McKinley, Mr. Westmoreland, Mr. Jones, Mr. Nunnelee, Mr. Fortenberry, and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Safe Drinking Water Act to reauthorize technical assistance to small public water systems, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Grassroots Rural and Small Community Water Systems Assistance Act. 
2.FindingsCongress finds that— 
(1)the Safe Drinking Water Act Amendments of 1996 (Public Law 104–182) authorized technical assistance for small and rural communities to assist those communities in complying with regulations promulgated pursuant to the Safe Drinking Water Act (42 U.S.C. 300f et seq.); 
(2)technical assistance and compliance training— 
(A)ensures that Federal regulations do not overwhelm the resources of small and rural communities; and 
(B)provides small and rural communities lacking technical resources with the necessary skills to improve and protect water resources; 
(3)across the United States, more than 90 percent of the community water systems serve a population of less than 10,000 individuals; 
(4)small and rural communities have the greatest difficulty providing safe, affordable public drinking water and wastewater services due to limited economies of scale and lack of technical expertise; and 
(5)in addition to being the main source of compliance assistance, small and rural water technical assistance has been the main source of emergency response assistance in small and rural communities. 
3.Sense of CongressIt is the sense of Congress that— 
(1)to most effectively assist small and rural communities, the Environmental Protection Agency should prioritize the types of technical assistance that are most beneficial to those communities, based on input from those communities; and 
(2)local support is the key to making Federal assistance initiatives work in small and rural communities to the maximum benefit. 
4.Funding prioritiesSection 1442(e) of the Safe Drinking Water Act (42 U.S.C. 300j–1(e)) is amended— 
(1)by designating the first through seventh sentences as paragraphs (1) through (7), respectively; 
(2)in paragraph (5) (as so designated), by striking 1997 through 2003 and inserting 2014 through 2019; and 
(3)by adding at the end the following: 
 
(8)Nonprofit organizations 
(A)In generalThe Administrator may use amounts made available to carry out this subsection to provide technical assistance to nonprofit organizations that provide to small public water systems onsite technical assistance, circuit-rider technical assistance programs, onsite and regional training, assistance with implementing source water protection plans, and assistance with implementing monitoring plans, rules, regulations, and water security enhancements. 
(B)PreferenceTo ensure that technical assistance funding under this subsection is used in a manner that is most beneficial to the small and rural communities of a State, the Administrator shall give preference under this paragraph to nonprofit organizations that, as determined by the Administrator, are the most qualified and experienced and that the small public water systems in that State find to be the most beneficial and effective.. 
 
